Citation Nr: 1021523	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-17 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Tampa, Florida




THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred in connection with the Veteran's care at Lakeland 
Regional Medical Center (LRMC) on November 9 and 10, 2006.




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION 

According to the VAMC, the Veteran served on active duty from 
November 1971 to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the VAMC in Tampa, Florida that 
denied payment or reimbursement of medical expenses under the 
provisions of 38 U.S.C.A. § 1725.  The appellant is LRMC; the 
facility that furnished the treatment in question.  38 C.F.R. 
§ 17.1004(a).

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
appellant if further action is required on its part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)).  
The VCAA requires that VA provide a claimant notice of any 
information, and any medical or lay evidence, that is 
necessary to substantiate its claim.  In the present case, 
the record does not reflect that the appellant has been 
provided VCAA notice of any kind.  This needs to be 
corrected.  A remand is required.  38 C.F.R. § 19.9 (2009).  
After notice is provided there needs to be readjudication so 
that there is no prejudice to the appellant.

For the reason stated, this case is REMANDED for the 
following actions:

1.  Send a VCAA notice letter to the 
appellant relative to the issue here on 
appeal.  The letter must inform the 
appellant of the information and evidence 
generally required to substantiate a 
claim for payment or reimbursement of 
medical expenses under 38 U.S.C.A. 
§ 1725.  The appellant should be given a 
reasonable opportunity to respond to the 
notice, and any new or additional (i.e., 
non-duplicative) evidence received should 
be associated with the record on appeal.

2.  Thereafter, take adjudicatory action 
on the matter here in question.  If any 
benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) 
to the appellant.

After the appellant has been given an opportunity to respond 
to the SSOC, the record on appeal should be returned to this 
Board for further appellate review.  No action is required by 
the appellant until it receives further notice, but it may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2009).

